811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry N. EPPERSON, Kenneth Epperson and Patsy Price,Plaintiffs-Appellants,v.SULLIVAN COUNTY, et al., Defendants-Appellees.
No. 86-6208.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellants have appealed from that part of a September 16, 1986 memorandum and order that denied reconsideration of entry of default judgment.  An order denying entry of default judgment is not an appealable order.   McNutt v. Cardox Corp., 329 F.2d 107 (6th Cir.1964).  This Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.